Citation Nr: 1428032	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-20 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to November 1945, he died in June 2010.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2012, the appellant testified before the undersigned Veterans Law Judge at the RO in Roanoke.  A transcript of that proceeding is associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in June 2010; the immediate cause of death as shown on the death certificate was pleural effusions.  No underlying causes of death or significant conditions contributing to death were listed on the Veteran's death certificate.  No autopsy was performed.

2. At the time of his death, the Veteran was service connected for dermatitis (60 percent disabling), residuals of if a second lumbar vertebrae fracture (30 percent disabling), left lower extremity weakness (10 percent disabling), right lower extremity weakness (10 percent disabling), residuals of a nasal facture (0 percent disabling), and residuals of a tonsillectomy (0 percent disabling).  The combined evaluation was 80 percent and, as of April 29, 2008, the Veteran was in receipt of a total disability rating based on individual unemployability.

3. Pleural effusions were not present in service or etiologically related to service; and the preponderance of the evidence is against a finding that service-connected disability caused or contributed substantially or materially to his death.


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability that may be presumed to have been incurred in service, or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the veteran's death. 38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159 , 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide; and to request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC). Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Additionally, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

Review of the record reveals that, in July 2010, the RO sent the appellant a letter that informed her of how to substantiate a DIC claim based on a previously service-connected condition and based on a not yet service connected condition.  The July 2010 letter did not inform the appellant of the Veteran's disabilities for which service connection had been established at the time of his death as required in Hupp.

However, after considering the entire record in this proceeding, including all evidence and material of record, the Board finds that the appellant was not prejudiced by any failure to furnish a list of disabilities for which the Veteran was service connected at the time of his death.  The appellant has argued that the Veteran's service-connected back disability led to his death.  The appellant has shown actual knowledge of what disabilities the Veteran was service connected for at the time of his death.  Therefore, given the appellant's knowledge of what the Veteran was service-connected for at the time of his death, the Board finds that any additional notice would not have changed the outcome of this appeal because she was aware of the evidence and information needed in this case and did not submit it. As a result, the Board finds the appellant was not prejudiced by the notice defect in this case.

It also appears that all obtainable evidence identified by the appellant relative to her claim has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notice. The Veteran's electronic Virtual VA and VBMS claims files also have been reviewed and no relevant evidence was located there.

Additionally, VA obtained a medical opinion in conjunction with the claim on appeal in June 2011.  There is no allegation or indication that the medical opinion rendered in this appeal was inadequate. 

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Analysis

According to his death certificate, the Veteran died in June 2010, at the age of 86.  The immediate cause of death as shown on the death certificate was pleural effusions.  No underlying causes of death or significant conditions contributing to death were listed on the Veteran's death certificate.  No autopsy was performed.

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death. 38 C.F.R. § 3.312(a).  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

At the time of his death, the Veteran was service connected for dermatitis, residuals of a second lumbar vertebrae fracture, left lower extremity weakness, right lower extremity weakness, residuals of a nasal facture, and residuals of a tonsillectomy.  None of these disabilities was listed on the death certificate as contributing to his death.  Similarly, the Veteran was not service connected for pleural effusions, which is the only condition listed on his death certificate.

As the Veteran was not service connected for pleural effusions at the time of his death, the Board must address whether he was entitled to service connection for that disability.

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this regard, the Veteran's death certificate provides sufficient evidence of pleural effusions.  However, that condition is not shown in the Veteran's service treatment records.  Moreover, the first evidence within the claims file of the Veteran having pleural effusions are in May 2009 CT scans.  See May 2009 VA Treatment Record.  This is some 60 years following the Veteran's separation from active duty.  The appellant has not asserted that the Veteran developed pleural effusions during his period of service and the record does not show this either.  As such, the Board does not find competent and credible evidence of an in-service occurrence of pleural effusions.

In this case, the appellant has argued that the Veteran's fatal pleural effusions was caused by his service-connected lumbar spine disability and his service connected weakness of the lower right and left extremities.  Specifically, she contends that those service-connected disabilities limited the Veteran's mobility, causing fluids to build up in his lungs which ultimately caused his death.  See Hearing Transcript at pg. 3.

Here, in a June 2011 medical opinion, based on a review of the claims file, a VA physician opined that the Veteran's service-connected back and lower extremity disabilities were not principal or contributory causes of the Veteran's death.  As rationale, the physician explained that the Veteran suffered from several serious medical ailments until the time of his death.  The physician stated that there is no evidence at all within the Veteran's claims file showing any association between his terminal event and his service-connected back and lower extremity disabilities.  The physician specifically noted that there are no "...mention in the admissions associated with the last year of this veteran[']s life any relationship to his service connected back and leg issues as being causative or worsening his medical issues."  The Board considers the June 2011 medical opinion highly probative in this matter.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994) (Board required to assess the probative nature of evidence).  The Board assigns great probative weight to the June 2011 medical opinion as the authoring physician conducted a thorough review of the Veteran's claims file and explained, in detail, why the Veteran's service connected back and lower extremity disabilities did not contribute to his death.

The Board also notes that a June 2010 VA treatment record indicates that the Veteran's pleural effusions were likely secondary to chronic heart failure.  There is no claim by the appellant or suggestion in the evidence that chronic heart failure was related to a service-connected disability or an event in service.  

To the extent that the appellant believes that the Veteran's pleural effusions was caused by his service-connected back and lower extremity disabilities, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the appellant is not competent to address etiology in the present case.

Based on the above, no medical nexus evidence of record establishes a connection between the Veteran's pleural effusions and his service-connected back and lower extremity disabilities.  Indeed, the only competent evidence is against the appellant's contention as the June 2011 medical opinion is against a finding that the service-connected disabilities caused or contributed to the Veteran's demise.

Thus, the preponderance of the evidence weighs against a finding that the Veteran's service-connected disability was implicated in the Veteran's death or in any way causally linked to his fatal pleural effusions.  Accordingly, service connection for cause of death is not warranted.

For the reasons provided above, the preponderance of evidence is against the appellant's claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


